UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-7006


MYRON RODERICK NUNN,

                Appellant,

          and

LAWRENCE P. GILMARTIN,

                Plaintiff,

          v.

NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY; DR.                LAND;
MEDICAL DEPARTMENT, Greene Correctional Institution,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:16-ct-03058-FL)


Submitted:   December 20, 2016             Decided:   January 10, 2017


Before WILKINSON and     NIEMEYER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Myron Roderick Nunn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Myron Roderick Nunn seeks to appeal the district court’s

failure to rule on his motion to amend a 42 U.S.C. § 1983 (2012)

complaint.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral     orders,      28    U.S.C.    § 1292   (2012);        Fed.   R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      Nunn’s notice of appeal challenges neither a final

order   nor    an     appealable      interlocutory       or       collateral     order.

Accordingly,        we    deny    Nunn’s    motion     for     the    appointment       of

counsel and dismiss the appeal for lack of jurisdiction.                                We

dispense      with       oral    argument    because      the      facts    and    legal

contentions     are      adequately    presented     in      the     materials     before

this court and argument would not aid the decisional process.



                                                                                DISMISSED




                                            2